M.D. Appeal Dkt.
                                                                             49 MAP 2020

                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 58 MAL 2020
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 JORDAN ADONIS RAWLS,                            :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, his 17th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by petitioner, is:


      Whether police, to protect a person’s sixth amendment rights, must do more
      than administer Miranda warnings when the person is subject to police
      custodial interrogation and police deliberately fail to disclose that criminal
      charges have already been filed?